IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

Juul Labs, lnc.,

Plaintiff,
v. Civil Action No. 2-18-cv-05548
J Well France S.A.S., FIRST AMENDED COMPLAINT F()R
PATENT INFRINGEMENT AND
Bo Vaping, DEMAND FOR JURY TRIAL

l\/Il\/IS Distribution LLC,
The Electric Tobacconist, LLC,
Vapor 4 Life Holdings, Inc.,

Defendants.

 

 

Plaintiff Juul Labs, Inc. (“Juul” or “PlaintifF’) files this First Amended Complaint against
J Well France S.A.S. (“J Well”), Bo Vaping, MMS Distribution LLC (“MMS”), The Electric
Tobacconist, LLC (“Electric Tobacconist”), and Vapor 4 Life Holdings, lnc. (“V4L”)
(collectively “Defendants”) and alleges as follows:

NATURE OF THIS ACTION

 

l. This is a civil action arising out of Defendants’ patent infringement in Violation of
the Patent Laws ofthe United States, 35 U.S.C. §§ 271 and 281-285.

PARTIES

2. Juul is a privately-held corporation organized and existing under the laws of
Delaware, having a principal place of business at 560 20th Street, San Francisco, CA 941()7.
3. J Well is a French corporation With its principal place of business at 21 Boulevard

Ney, 75018 Paris, France.

4. Bo Vaping is a New York corporation with its principal place of business at 591
Stewart Avenue, Garden City, NY 11530.

5. MMS is a New York corporation with its principal place of business at 195 Lake
Louise Marie Road, Rock Hill, NY 12775.

6. Electric Tobacconist is a Colorado corporation With its principal place of business
at 3235 Prairie Avenue, Boulder, CO 80301.

7. V4L is an Illinois corporation with its principal place of business at 4080
Commercial Avenue, Suite A Northbrook, IL 60062.

JURISDICTION AND VENUE

8. This Court has subject-matter jurisdiction over Juul’s patent-infringement claims
under 28 U.S.C. §§ 1331 and 1338(a).

9. This Court has personal jurisdiction over J Well at least because J Well has
purposefully imported the accused Bo One and Bo+ devices and pods into New York, made
those products available for sale through an established distribution chain (including retailers in
New York, as well as the Www.electrictobacconist.com website), and Juul’s cause of action for
patent infringement arises out of these activities See EX. 1 [print out of Bo devices and pods on
electrictobacconist website]; Ex. 2 [shipping information from Electric Tobacconist Website];
Ex. 3 [retail receipt of Bo device]; Ex. 4 [online receipt of Bo device].

10. This Court has personal jurisdiction over Bo Vaping at least because Bo Vaping
has purposefully distributed the accused Bo One and Bo+ devices and pods into New York,
made those products available for sale through an established distribution chain (including
retailers in New York, as Well as the www.electrictobacconist.com website), and Juul’s cause of

action for patent infringement arises out of these activities. See Ex. 1 [print out of Bo devices and

pods on electrictobacconist Website]; EX. 2 [shipping information from Electric Tobacconist
Website]; Ex. 3 [retail receipt of Bo device]; EX. 4 [online receipt of Bo device].

11. This Court has personal jurisdiction over MMS at least because MMS has
purposefully distributed the accused Bo One and Bo+ devices and pods into New York, made
those products available for sale through an established distribution chain (including retailers in
New York, as well as the www.electrictobacconist.com website), and Juul’s cause of action for
patent infringement arises out of these activities See EX. 1 [print out of Bo devices and pods on
electrictobacconist website]; EX. 2 [shipping information from Electric Tobacconist Website];
Ex. 3 [retail receipt of Bo device]; EX. 4 [online receipt of Bo device].

12. This Court has personal jurisdiction over Electric Tobacconist at least because
Electric Tobacconist has purposefully distributed the accused Bo One and Bo+ devices and pods
into New York, made those products available for sale through an established distribution chain
(including retailers in New York, as Well as the www.electrictobacconist.com Website), and
Juul’s cause of action for patent infringement arises out of these activities See EX. 1 [print out of
Bo devices and pods on electrictobacconist website]; Ex. 2 [shipping information from Electric
Tobacconist Website]; Ex. 3 [retail receipt of Bo device]; Ex. 4 [online receipt of Bo device].

13. This Court has personal jurisdiction over V4L at least because V4L has
purposefully distributed the accused Bo One and Bo+ devices and pods into New York, made
those products available for sale through an established distribution chain (including the www.
vapor41ife.com website), and Juul’s cause of action for patent infringement arises out of these
activities See Ex. 15 [print out of Bo devices and pods on vapor41ife website]; Ex. 16 [print out
#2 of Bo devices and pods on vapor41ife website]; Ex. 17 [print out #3 of Bo devices and pods

on vapor41ife website].

14. Venue is proper in this District under 28 U.S.C. § 1391(b)(3) because this Court
has personal jurisdiction over J Well, and there is no district in which J Well resides Venue is
also proper in this District under 28 U.S.C. § 1400(b) because Bo Vaping and MMS have regular
and established places of business in this District and have committed acts of infringement in this
District.

COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,070,669

15. Juul re-alleges and incorporates by reference Paragraphs 1-14 above, as if fully
set forth herein.

16. On September 11, 2018, the United States Patent and Trademark Office duly and
lawfully issued United States Patent Number 10,070,669, entitled “Cartridge for Use with a
Vaporizer Device,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven
Christensen, Kevin Lomeli, Ariel Atkins, and Aaron Keller. The ’669 patent issued from U.S.
Application No. 15/820,370, filed November 21, 2017. There are no fees currently due With
respect to the ’669 patent.

17. The ’669 patent was duly assigned to Juul, which is the assignee of all right, title,
and interest in and to the ’669 patent and possesses the exclusive right of recovery for past,
present, and future infringement Each and every claim of the ’669 patent is Valid and
enforceable. A true and correct copy of the ’669 patent is attached as Exhibit 5.

18. Juul virtually marks its products with the appropriate patent numbers, including
the ’669 patent.

19. On information and belief, J Well, Bo Vaping, MMS, Electric Tobacconist, and
V4L manufacture, use, import, distribute, offer to sell, and/or sell in the United States the Bo
One devices and pods that infringe the ’669 patent under 35 U.S.C. § 271(a). Specifically, the Bo

One devices and pods infringe claims 1, 2, 4, 5, 7-9, 12, 13, 16, 17, 20, and 21 of the ’669 patent

at least because these devices and pods include each and every limitation of these claims either
literally or under the doctrine of equivalents An exemplary claim chart for the Bo One devices
and pods is attached as Exhibit 6.

20. By their actions, J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and
V4L’s infringement of the ’669 patent has irreparably harmed Juul. Unless J Well’s, Bo
Vaping’s, MMS’, Electric Tobacconist’s, and V4L’s infringing acts are enjoined by this Court,
Juul will continue to suffer additional irreparable injury. Juul has no adequate remedy at law.

21. By their actions, J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and
V4L’s infringement of the ’669 patent has damaged, and continues to damage, Juul in an amount
yet to be determined, of at least a reasonable royalty and/or lost profits that Juul would have
made but for J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and V4L’s infringing acts

COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,058,130

22. Juul re-alleges and incorporates by reference Paragraphs 1-21 above, as if fully
set forth herein.

23. On August 28, 2018, the United States Patent and Trademark Office duly and
lawfully issued United States Patent Nurnber 10,058,130, entitled “Cartridge for Use with a
Vaporizer Device,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven
Christensen, Kevin Lomeli, Ariel Atkins, and Aaron Keller. The ’130 patent issued from U.S.
Application No. 15/813,089, filed November 14, 2017. There are no fees currently due with
respect to the ’ 130 patent.

24. The ’ 130 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’130 patent and possesses the exclusive right of recovery for past,

present, and future infringement Each and every claim of the ’130 patent is valid and
enforceable A true and correct copy of the ’130 patent is attached as Exhibit 7.

25. Juul virtually marks its products with the appropriate patent numbers including
the ’130 patent.

26. On information and belief, J Well, Bo Vaping, MMS, Electric Tobacconist, and
V4L manufacture, use, import, distribute, offer to sell, and/or sell in the United States the Bo
One and Bo+ devices and pods that infringe the ’130 patent under 35 U.S.C. § 271(a).
Specifically, the Bo One and Bo+ devices and pods infringe claims 1, 2, 4-10, 16, 19, 21, and 27
of the ’130 patent at least because these devices and pods include each and every limitation of
these claims either literally or under the doctrine of equivalents Exemplary claim charts for the
Bo One and Bo+ devices and pods are attached as Exhibits 8 and 9.

27. By their actions J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and
V4L’s infringement of the ’130 patent has irreparably harmed Juul. Unless J Well’s, Bo
Vaping’s, MMS’, Electric Tobacconist’s, and V4L’s infringing acts are enjoined by this Court,
Juul will continue to suffer additional irreparable injury. Juul has no adequate remedy at law.

28. By their actions, J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and
V4L’s infringement of the ’130 patent has damaged, and continues to damage, Juul in an amount
yet to be determined, of at least a reasonable royalty and/or lost profits that Juul would have
made but for J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and V4L’s infringing acts

COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,045,568

 

29. Juul re-alleges and incorporates by reference Paragraphs 1-28 above, as if fully

set forth herein.

30. On August 14, 2018, the United States Patent and Trademark Office duly and
lawfully issued United States Patent Number 10,045,568, entitled “Vaporization Device Systems
and Methods,” to inventors James Monsees, Adam Bowen, Nichols Jay Hatton, Steven
Christensen, Kevin Lomeli, and Ariel Atkins. The ’568 patent issued from U.S. Application No.
15/832,749, filed December 5, 2017. There are no fees currently due with respect to the ’568
patent.

31. The ’568 patent was duly assigned to Juul, which is the assignee of all right, title,
and interest in and to the ’568 patent and possesses the exclusive right of recovery for past,
present, and future infringement Each and every claim of the ’568 patent is valid and
enforceable A true and correct copy of the ’568 patent is attached as Exhibit 10.

32. Juul virtually marks its products with the appropriate patent numbers, including
the ’568 patent.

33. On information and belief, J Well, Bo Vaping, MMS, Electric Tobacconist, and
V4L manufacture, use, import, distribute, offer to sell, and/or sell in the United States the Bo
One and Bo+ devices and pods that infringe the ’568 patent under 35 U.S.C. § 271(a).
Specifically, the Bo One and Bo+ devices and pods infringe claims 1-3, 5-9, 12, and 17-20 of the
’568 patent at least because these devices and pods include each and every limitation of these
claims either literally or under the doctrine of equivalents Exemplary claim charts for the Bo
One and Bo+ devices and pods are attached as Exhibits 11 and 12.

34. By their actions, J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and
V4L’s infringement of the ’568 patent has irreparably harmed Juul. Unless J Well’s, Bo
Vaping’s, MMS’, Electric Tobacconist’s, and V4L’s infringing acts are enjoined by this Court,

Juul will continue to suffer additional irreparable injury. Juul has no adequate remedy at law.

35. By their actions, J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and
V4L’s infringement of the ’568 patent has damaged, and continues to damage, Juul in an amount
yet to be determined, of at least a reasonable royalty and/or lost profits that Juul would have
made but for J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and V4L’s infringing acts

COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,076,139

36. Juul re-alleges and incorporates by reference Paragraphs 1-35 above, as if fully
set forth herein.

37. On September 18, 2018, the United States Patent and Trademark Office duly and
lawfully issued United States Patent Number 10,076,139, entitled “Vaporizer Apparatus,” to
inventors James Monsees, Adam Bowen, Steven Christensen, Joshua Morenstein, and
Christopher Nicholas HibmaCronan. The ’139 patent issued from U.S. Application No.
15/257,760, filed September 6, 2016. There are no fees currently due with respect to the ’139
patent.

38. The ’ 139 patent was duly assigned to Juul, which is the assignee of all right, title,
and interest in and to the ’139 patent and possesses the exclusive right of recovery for past,
present, and future infringement Each and every claim of the ’139 patent is valid and
enforceable. A true and correct copy of the ’ 139 patent is attached as Exhibit 13.

39. Juul virtually marks its products with the appropriate patent numbers, including
the ’ 139 patent.

40. On information and belief, J Well, Bo Vaping, MMS, Electric Tobacconist, and
V4L manufacture, use, import, distribute, offer to sell, and/or sell in the United States the Bo
One devices and pods that infringe the ’139 patent under 35 U.S.C. § 271(a). Specifically, the Bo

One devices and pods infringe claims 1-4, 9-11, 13, 14, 19-21, 24, 28, and 29 of the ’139 patent

at least because these devices and pods include each and every limitation of these claims either
literally or under the doctrine of equivalents An exemplary claim chart for the Bo One devices
and pods is attached as Exhibit 14.

41. By their actions J Well’s, Bo Vaping’s MMS’, Electric Tobacconist’s, and
V4L’s infringement of the ’139 patent has irreparably harmed Juul. Unless J Well’s, Bo
Vaping’s, MMS’, Electric Tobacconist’s, and V4L’s infringing acts are enjoined by this Court,
Juul will continue to suffer additional irreparable injury. Juul has no adequate remedy at law.

42. By their actions, J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s and
V4L’s infringement of the ’139 patent has damaged, and continues to damage, Juul in an amount
yet to be determined, of at least a reasonable royalty and/or lost profits that Juul would have
made but for J Well’s, Bo Vaping’s, MMS’, Electric Tobacconist’s, and V4L’s infringing acts

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against J Well, Bo Vaping, MMS, Electric
Tobacconist, and V4L as follows:

A. That J Well, Bo Vaping, MMS, Electric Tobacconist, and V4L and all of their
subsidiaries affiliates officers agents servants employees attorneys and their heirs successors
and assigns and all persons acting in concert or participation with J Well, Bo Vaping, MMS,
Electric Tobacconist, and V4L and each of them, be immediately enjoined and restrained,
preliminarily and permanently, without bond, from manufacturing, distributing, selling or
offering to sell in the United States or importing into the United States products infringing the
claims of the patents-at-issue; and deliver to Plaintiff all products that infringe the patents-at-
issue;

B. A judgment by the Court that J Well, Bo Vaping, MMS, Electric Tobacconist, and

v4L have infringed U.s Patent an. 10,070;669; 10,058,130; 10,045,568; and 10,076,139;

C. An award of damages for infringement of U.S. Patent Nos. 10,070,669;
10,058,130; 10,045,568; and 10,076,139 together with prejudgment interest and costs said
damages to be trebled by reason of the intentional and willful nature of J Well’s Bo Vaping’s,

MMS’, Electric Tobacconist’s, and V4L’s infringement, as provided by 35 U.S.C. § 284;

D. A determination that this case is “exceptional” under 35 U.S.C. § 285, and an

award of Plaintiff’s reasonable attomeys’ fees;

E. That any monetary award includes pre- and post-judgment interest at the highest

rate allowed by law;
F. For costs of suit; and

G. F or such other or further relief as the Court deems just and proper.

JURY DEMAND

Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff respectfully demands a
trial by jury of any issues triable of right by a jury.

Dated: October 26, 2018 By: /s/ Jessica M. Lau
Theodore L. Hecht

Jessica M. Lau
SCHNADER HARRISON SEGAL & LEWIS LLP

140 Broadway, Suite 3100
New York, New York 10005
(212) 973-8000
thecht@schnader.com
jlau@schnader.com

Attorneys for Plaintijj‘".]uul Labs, Inc.

OfCounsel.'

Daniel E. Yonan

Michael E. Joffre

Nirav N. Desai

STERNE, KEssLER, GoLDsTEIN & Fox PLLC
1100 New York Avenue, NW

10

Washington, DC 20005
(202) 371-2600

(202) 371-2540 (fax)
dyonan@sternekessler.com
mjoffre@stemekessler.com
ndesai@sternekessler.com

11

